103 So. 2d 191 (1958)
George Roscoe FINLEY, Appellant,
v.
Coralee Russell FINLEY, Appellee.
Supreme Court of Florida.
June 4, 1958.
Charles E. Becht, Fort Pierce, for appellant.
Paty, Downey & Daves, West Palm Beach, for appellee.
DREW, Justice.
Final decree was entered in this cause on March 26, 1957; petition for rehearing was filed on April 5 and denied on April 16; and on June 12, 1957, notice of appeal was filed
"To review the order, judgment or decree of the Circuit Court of the Ninth Judicial Circuit in and for St. Lucie County, bearing date the 16th day of April, A.D. 1957, entered in the above styled cause and recorded in the records of said Court in Chancery Crder Book 41, page 428, and all parties to said cause are called upon to take notice of the entry of this appeal."
The appellant thus appeals not from the final decree, but from the order denying the petition for rehearing, and under our decisions this does not lodge the cause in this Court for review. Burnup v. Bagley, Fla., 100 So. 2d 622; Gasque v. Ball, 71 Fla. 257, 71 So. 329. The later order presents no issue for review other than those finally determined by the decree from which no appeal was taken.
Appeal dismissed.
TERRELL, C.J., and THOMAS, HOBSON and ROBERTS, JJ., concur.